Citation Nr: 1633278	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the pendency of the appeal, the Veteran submitted a motion to advance this appeal on the Board's docket, due to severe illness.  The Board has granted the Veteran's motion.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for PTSD and a lumbar spine disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's service-connected disabilities are sufficiently disabling to prevent him from obtaining or maintaining substantially gainful employment considering his prior vocational attainment, work history, and level of education, and not considering nonservice-connected disability or age.



CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age, or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one service-connected disability, that disability shall be ratable at 60 percent or more; or, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  The Veteran meets the required schedular criteria for a TDIU rating during the entire appellate period.  38 C.F.R. § 4.16(a)(3) (2015).  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.

Although the Veteran attended two years of college, the record indicates that he spent his entire career in the construction industry.  When the Veteran retired from the industry in 2006, he worked as a self-employed interior trim contractor.  

In a January 2010 VA spine examination report, a VA examiner indicated that the Veteran could perform sedentary work as long as the job did not require any bending, lifting weights greater than that of a half-gallon of milk, or walking more than 100 yards due to the lumbar spine disability.  Although the January 2010 examiner indicated that the Veteran could perform sedentary work, the Board can think of very few jobs that would not require bending at some point during the work day.  Most importantly, despite two years of collegiate study, the Veteran's previous work experience involved manual labor.  The January 2010 VA examiner suggested that the Veteran's lumbar spine caused significant impairment.  He is also service-connected for PTSD, rated 50 percent; right lower extremity sciatic neuropathy, rated 10 percent; and coronary artery disease, rated 10 percent.  The evidence suggested that the impairment caused by the lumbar spine disability and PTSD combine to preclude the Veteran from working at any position requiring manual labor.  The Veteran's service-connected disabilities are found to be sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment considering his prior vocational attainment, work history, and level of education.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to TDIU are met and the appeal is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is granted.  



REMAND

VA last provided the Veteran with a VA psychiatric examination to determine the severity of service-connected PTSD in January 2010.  During the July 2015 Travel Board hearing, the Veteran and his spouse indicated that the Veteran's PTSD symptomatology had worsened since that time, as the Veteran was experiencing nightmares of such intensity that he committed aggressive acts during his sleep.  In addition, at the time of the examination, the Veteran indicated that he had last sought treatment for PTSD approximately a 1.5 years before the hearing.  The most recent treatment record of evidence, indicating treatment for PTSD, is dated in January 2012.  A remand is necessary to obtain outstanding treatment records and to provide an additional VA examination.

VA last provided the Veteran with a VA medical examination to determine the severity of a service-connected lumbar spine disability in January 2010.  During the July 2015 Travel Board hearing, the Veteran and his spouse indicated that the Veteran's lumbar spine symptomatology had worsened since that time, as he had recently stopped driving due to his symptomatology.  A remand is necessary to obtain an additional VA examination.

Accordingly, the issues of increased ratings for PTSD and a lumbar spine disability are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for PTSD and lumbar spine disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record, to specifically include all VA treatment records dated since January 2012.

2.  Schedule the Veteran for a VA examination to be performed by a medical doctor with the appropriate expertise to ascertain the severity of the lumbar spine disability.  The examiner must review the record and should note that review in the report.  The examiner should specifically address the following:

(a)  Identify and describe in detail all symptoms attributable to the lumbar spine disability.  

(b)  Discuss the frequency of severity of any recurring attacks of intervertebral disc syndrome and whether there are incapacitating episodes, and the duration of any incapacitating episodes in a 12 month period.  Incapacitating episodes are periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Report range of motion measurements for the lumbosacral spine.  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement of the lumbosacral spine.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbosacral spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  State whether or not ankylosis of the lumbar spine or entire spine is shown.

(e)  Regarding radiculopathy, identify and describe in detail all current symptoms of the disability in each leg.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.

3.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of the Veteran's PTSD.  The examiner must review the claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  

4.  Then, readjudicate the claims for increased ratings for PTSD and a lumbar spine disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


